Mikoll, J. P. (dissenting).
I respectfully dissent. In my view an affirmance is required. No one can disagree with the proposition that an employer is entitled to expect reasonable and prompt attendance from his employees. The record indicates that claimant was unable to meet this expectation due to his incarceration by reason of his own willful misconduct after working hours. Claimant states that the disorderly conduct charge, to which he pleaded guilty, was the result of his use of profanity toward a police officer. Claimant was unable to report to work as scheduled because of his own unlawful conduct and his actions constitute misconduct (see, Matter of Caryl [Morton Salt Div. of Morton Thiokol — Roberts], 96 AD2d 989, 990). As the finding of misconduct is supported by substantial evidence, I would vote to affirm.
Ordered that the decision is reversed, with costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this court’s decision.